EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McKinley on 10 March 2022.

The application has been amended as follows: 
In the claims:
Claim 6, line 3: --cock-- has been replaced with “plate.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5, 6-9, 11, 13-15, 17, 19, 21, 23, 25, and 27 are allowed because the prior art does not teach or reasonably suggest a device for autonomous adjustment of the active length of a balance spring, for an oscillator of the balance/balance spring type, comprising: “the regulator being pivotally mounted on the stud holder concentrically to the balance staff and comprising a pivot arm and means for adjusting the active length of the balance spring by pivoting the regulator; the device further comprising:” “an inertia block mounted for free rotation on the cock and connected to the pivot arm of the regulator such that a rotation of the inertia block causes a displacement of the pivot arm of the regulator and simultaneously acts on the means for 
Claims 2, 4, 6, 10, 12, 16, 18, 20, 22, 24, 26, and 28 are allowed because the prior art does not teach or reasonably suggest a device for autonomous adjustment of the active length of a balance spring, for an oscillator of the balance/balance spring type, comprising: “the regulator being pivotally mounted on the stud holder concentrically to the balance staff and comprising a pivot arm and means for adjusting the active length of the balance spring by pivoting the regulator; the device further comprising:” “an inertia block mounted for free rotation on the plate and connected to the pivot arm of the regulator such that a rotation of the inertia block causes a displacement of the pivot arm of the regulator and simultaneously acts on the means for adjusting the active length of the balance spring” in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844